OPINION — AG — QUESTION(1): IN THE EVENT A SCHOOL DISTRICT BOARD OF EDUCATION DETERMINES THE PROJECTS FOR WHICH A BOND ISSUE WAS VOTED HAVE BEEN COMPLETED, COULD THAT MONEY IN THE BOND FUND BE TRANSFERRED TO THE SINKING FUND? — AFFIRMATIVE, QUESTION(2): IF THE ANSWER TO THE FIRST QUESTION IS IN THE AFFIRMATIVE, COULD THE SINKING FUND BE USED TO PAY THE JUDGEMENTS AGAINST THE SCHOOL DISTRICT? — THE SINKING FUND MAY BE USED TO PAY JUDGEMENTS AGAINST THE SCHOOL DISTRICT, THEY MUST COMPLY WITH 62 Ohio St. 1961 431 [62-431], 62 Ohio St. 1961 435 [62-435], 62 Ohio St. 1961 365.5 [62-365.5] CITE: ARTICLE X, SECTION 28, ARTICLE X, SECTION 16 (SAM HELLMAN)